Citation Nr: 1544680	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  10-15 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

Entitlement to service connection for a psychiatric disability.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, D.R., and R.R.


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In April 2013, the Veteran, his spouse, D. R., and R. R. testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript is of record.  During the hearing, the Veteran requested that the record be held open for 60 days, so that additional evidence could be submitted.  In April 2013, he submitted additional evidence and personal statements with a waiver of initial RO consideration.  38 C.F.R. § 20.1304(c) (2015).

In a November 2013 decision, the Board denied this appeal.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In September 2014, the Court granted a joint motion for remand (JMR) of the Veteran and the Secretary of Veterans' Affairs (the Parties), vacated the Board's decision and remanded the matter for action consistent with the JMR.  

The Parties agreed that the Board failed to provide an adequate statement of reasons or bases with regard to the issue of whether the Veteran is entitlement to a VA medical examination pursuant to VA's duty to assist and the criteria set forth in the Court's holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In the instant decision, the Board again denies the appeal in this multifaceted case.  It addresses the merits of the appeal in the Merits section of this decision.  It provides reasons and bases with regard to whether the Veteran is entitled to a VA medical examination in the Due Process section of this decision.  

Since the case was remanded to the Board from the Court, the Veteran, through his representative, has submitted additional pertinent evidence.  He waived RO consideration of the evidence in the first instance.
FINDING OF FACT

The Veteran did not have an in-service psychiatric injury or disease.  


CONCLUSION OF LAW


The criteria for service connection for a psychiatric disability have not all been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309(a) (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board first notes the Veteran's contentions, when lists the relevant law.  This is followed by a factual background and then an analysis of the law applied to the facts of this case to provide both the Veteran, his spouse, and the Court a fully understanding of the complex issue in this case. 

The Veteran contends that he has a current psychiatric disability as the result of killing a terrorist while stationed in England and as the result of multiple special operations including ones involving deaths in Afghanistan, Brazil, and Africa.  He testified, under oath, to the undersigned that he was sent to kill the current Prime Minister of Israel while he was training terrorists in Afghanistan in the 1970's.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  

Certain chronic diseases, including psychoses, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  

If the Board finds that the favorable as opposed to the unfavorable evidence is approximately balanced and is thus left with reasonable doubt regarding any point, the Board must resolve such reasonable doubt in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Evidence that is not competent is not probative.  Whether evidence going to the occurrence of a historical fact, such as whether an event occurred, is competent or not depends on whether the witness has personal knowledge of the event, which generally requires that the witness was present.  See Layno v. Brown, Vet. App. 465, 469 (1994) (explaining that Mr. Layno's affiants were not competent to report what he was told during a physician's visit as there was no evidence establishing that they were present during the visit). 

Credibility is an adjudicative, not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  As to some of the factors that go into making credibility determinations both the Court and the Court of Appeals for the Federal Circuit (Federal Circuit) have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc ".); see also Caluza v. Brown, 7 Vet. App. 498, 511   (1995) (explaining that lack of credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  


Factual Background

An October 1975 report of medical examination of the Veteran for Commando School includes a normal clinical psychiatric evaluation.  In a notes section of the report is written "[s]tates increasing anxiety lately, not specifically job related."  In an associated report of medical history, the Veteran provided the following in a section for a statement of the examinee's present health and medications currently used:  "No medicine in use nerve problems occasionally."  He checked a box indicating that he either then had or previously had nervous trouble of any sort.  He also checked a box indicating that he had never had depression or excessive worry, providing factual evidence against his own claim.

There is also a July 1977 report of medical examination conducted in expectation of the Veteran's separation from active service.  This also includes that the Veteran had a normal psychiatric clinical evaluation, providing more evidence against this claim.  There is no notation regarding anxiety on the examination report.  There is no associated report of medical history of record.  

Overall, there are no other references to ongoing psychiatric symptoms, treatment, or diagnosis in the service treatment records.  

A record of service associated with the Veteran's service department records documents that his primary duty from March 1974 to December 1976 was Guard and his primary duty from December 1976 to March 1977 was Rifleman.  

Performance data signed by the Veteran in August 1977 and a Lieutenant Colonel in September 1977 show that the Veteran was assigned to Company M, Third Battalion, Second Marines, Second Marine division and was a squad leader.  It is important for the Veteran and his spouse to understand that the records on this point are highly detailed and there is no indication of fabrication.    

Service personnel records document that his military occupational specialties included basic infantryman and rifleman.  His combat history and expeditions has no entries and the only authorized award was the good conduct medal.  

In October 2008, the RO requested stressor verification from the Marine Corps Archives and Special Collections, noting that the Veteran claimed that he was in a sniper unit in the Marine Corp and in October 1976 his unit was sent to Cornwall, England to take out certain people who were believed to be terrorists and that the Veteran shot a person as the person was getting in his car.  

A VA memorandum from December 2008 documents that the report came back negative, providing more evidence against this claim.

The Marine Corps Archives and Special Collections provided the unit records for the period from July through December 1976, for Company A, Marine Security Guard Battalion.  These document that there was a detachment to London but do not mention the Veteran or any covert operations

In a report of general information, from February 2010, documents that a VA employee telephoned the Veteran to obtain the unit he was assigned to in order to verify his involvement in classified missions or obtain related classified documents.  The Veteran returned the call reporting that he was in Company A, First Battalion, Second Marines.  

February 2010 e-mail communications document that the RO requested information about the Veteran's reported shooting of a terrorist during service in England.  The response was that from the USSOCOM historian who reported that Company A, Second Battalion, Second Marines is not a Special Operations unit and that in 1976 the Marines did not have had a Marine Expeditionary Unit - Special Operations Capable.  The report was that the Veteran was not assigned to a Special Operations unit.  

VA treatment records begin in 2001 and the Veteran denied symptoms in standard mental health questions numerous times, providing more evidence against this claim of high probative weight, clearly indicating no problem that has existed since the Veteran's discharge from service more than forty years ago.

The first report of interest is from October 2006 when he reported stress due to family situations, providing more factual evidence against this own claim.  At this time, he explained that he lost his job, he started his own business which went bankrupt, and his father recently died.  He declined referral for counseling or medication.  In May 2007, VA prescribed Prozac for depression secondary to unemployment and financial problems, providing more factual evidence against this claim of high probative weight, clearly indicating the problem and, highly important in this case, the cause of the problem.  The record provides particularly important evidence against this claim.  Diagnosis in August 2007 was adjustment disorder with depressed mood - bereavement related to father's death.  Notes from that month include a social assessment describing the Veteran's childhood and death of his brother and mother during his adult life.  Notes from that month also document that he had participated in therapy with a social worker in private practice from 1995 to 2000.  

VA treatment notes from later in August 2007 include a diagnosis of PTSD by history.  These notes document the Veteran's report that he was in covert operations during service and was having nightmares that had recently intensified.  He reported that he had been diagnosed with PTSD in the private sector and treated with medication in the past.  

VA Treatment notes from June 2008 document that Veteran's report that he has nightmares several times per week and many are related to his military sniper experiences.  He reported that he first began experiencing depression in 1985 after a divorce and the depression lasted six months.  He reported he again became depressed in 1995 due to interpersonal and relationship problems and participated in therapy with a social worker.  

The Veteran's references to his nightmares related to his miliary sniper experience only provides more evidence to this claim for the following reason:  As noted above and below, it is the factual finding that the Veteran was not a sniper and was assassinating people in England and other countries.  The "stressor" the Veteran is citing did not occur.  The Veteran is having a nightmare regarding a stressor that did not occur.  He is not citing to a stressor that occurred during service, therefore, it can not be a basis for grant of this claim. 

December 2008 VA treatment notes document that the Veteran reported as follows:  "flashbacks from the marine corp, nightmares, sniper training, Afghanistan, Africa, brazil - sniper 14 kills."  These notes also document that the Veteran reported that other than after early days at home following deployment, he did not suffer from symptoms until precipitating events.  The precipitating events are listed as his move to start a job, loss of the job, his house, and his marriage and the deaths of his brother and father within the previous two years.  

In a May 2009 statement a nurse reported that the Veteran suffered from symptoms of major depressive disorder and PTSD.  In another May 2009 statement, a social worker stated that she knows the Veteran personally as his fiancé but she is also a professional who has experience in psychological disorders.  She reported that the Veteran's loss of his father in September 2006 was the beginning of his PTSD reoccurrence.   

In another May 2009 letter, a VA social worker reported that the Veteran was diagnosed with PTSD and major depressive disorder in December 2008 and continued to meet the diagnostic criteria for PTSD.  She also stated that the Veteran's PTSD was complicated by his early onset dementia.  

Vet Center treatment records include an intake assessment from December 2012.  In a military history section is documented that the Veteran reported that he underwent sniper training at Quantico Virginia and was sent to England from where he was deployed three times - to Brazil, Africa, and Afghanistan.  The Veteran reported that in Brazil he fought against a human trafficking cartel and beat a man to death who was raping a young boy, in Africa he was on a mission against mercenary rebels who were committing genocide, and in Afghanistan he fought against insurgents and killed several key enemy militants.  He reported that he had to keep quiet about the specifics of his missions due to highly classified intelligence and information.  

The Vet Center document states that the Veteran reported self-medicating with alcohol and many years after service began treatment for psychiatric problems.  

During the April 2013 hearing before the undersigned, which the undersigned recalls clearly, the Veteran testified that he was initially a rifleman and then went to sniper school and was assigned to the First Battalion, Second Marine Division, Sixth Regiment, Detachment Unit based out of Cornwall England.  He testified that he was first assigned to guard American weapons, which he described as nuclear weapons, airplanes, small arms, machine guns and M-80s, stored at a retired Royal Air Force base.  He testified that a terrorist was breaking in, he told the terrorist to halt three times, the terrorist pulled out his pistol, and the Veteran shot him.  

The Veteran testified that during his time in England, which he identified as from 1974 to 1977, he went on missions outside of England.  

He testified that the first mission was in September of 1976 and involved a human trafficking ring in Brazil.  He testified that he took part in killing mercenary guards at a church that had been revamped to hold persons by the trafficking ring, of which one was an American.  When asked by the undersigned why U.S. Marines were being sent to Brazil to address a human trafficking situation that did not seem to involve the U.S., he replied that it was because the Marine Corps were considered the U.S President's own and the President could send them anywhere without an act of Congress.  The undersigned address this issue with the Veteran in some detail.  

He next testified regarding his alleged involvement in a mission to the Sudan region of Africa involving genocide by northern Africa mercenaries led by someone from Cuba.  He described as escalating to full combat.  

He next alleged that he was sent to Afghanistan on a mission, described elsewhere in his written statements.  

The Veteran also testified that he was given orders during service to assassinate Benjamin Netanyahu who the Veteran stated was training the trainers for jihad cell organizations in 1977 when, according to the Veteran, he and Benjamin Netanyahu were in Afghanistan.  The Veteran's spouse stated that something like that would not be declassified.  

Finally, the Veteran testified that he had signed debriefing papers that he would not talk about the operations so he did not seek medical attention within a year after discharge but rather self-medicated.  He reported that he first sought treatment some twenty years later.  

In January 2015, the Veteran, through his representative, submitted a letter signed by "M.M-B."  She identified herself as a retired social worker who had treated the Veteran between 1993 and 2002.  She stated that she did not have any records of the treatment because they had all been shredded but she did recall the therapeutic work.  She stated that she had diagnosed the Veteran with generalized anxiety disorder and major depressive disorder.  

The facts surrounding the signed statement must be addressed by the undersigned in detail (in light of the fact that this case has been before the Court the Board believes it must be clear).  The person above identified herself as a retired social worker who had treated the Veteran between 1993 and 2002.  However, VA treatment records begin in 2001 and the Veteran denied symptoms in standard mental health questions numerous times, providing more evidence against this claim of high probative weight, clearly indicating no problem that has existed since the Veteran's discharge from service more than forty years ago, and, more importantly, the this statement is not correct.  The Board finds that the post-service treatment records, the Veteran's own prior statements, and the letter of January 2015 are not reconcilable.  

M.M.-B. reported that the Veteran sought treatment for relationship problems, and after a time he shared his military experience but reported that it was difficult for him to divulge classified information because the military had threatened him with a court martial if he did so.  She listed the specialized operations involving human trafficking in Brazil, genocide in Africa, a Jihad training camp in Afghanistan and the possible terrorist intruder in England.  She also stated that this was just a sampling of what the Veteran was exposed to in service.  She stated that she did add PTSD to his diagnoses during the course of treatment.  

Also submitted in January 2015 was a psychiatric evaluation provided by J.E.M., Ph.D, who identified himself as a licensed psychologist.  Dr. J.E.M. stated that he conducted a telephone interview with the Veteran and that he reviewed his claims file.  Dr. J.E.M. noted the Veteran's report of special operations duties as a sniper and his report that he saw active combat in Brazil, Africa, and Afghanistan.  

It is important to note that important factual finding of the Board in this case:  The Veteran never served in Brazil, Africa, and Afghanistan.  

Dr. J.E.M. noted the October 1975 notation of increasing anxiety and occasional nerve problems but omitted mention of the normal clinical psychiatric evaluations at that time and at separation from active service.  After several pages of listing evidence, Dr. J.E.M. stated that the Veteran presents with significant symptoms of generalized anxiety disorder and many symptoms of PTSD.  He also listed several psychiatric tests that were administered and the results of the tests.

Dr. J.E.M. stated that he was concerned about delusional elements that he described as tending to surface when the Veteran described himself as killing people in places he might have been such as the current Israeli Prime Minister, but was called down before he pulled the trigger.  Dr. J.E.M. stated that the delusional features go more to his current mental state, his cognitive mental disorder, possible early onset dementia, PTSD, and major depression.  

Noting that the Veteran had no verified stressors and after describing his reports of in-service killings as delusions, Dr. J.E.M. stated that the Veteran meets the criteria for PTSD.  Dr. J.E.M. stated that the delusional aspects of PTSD and the major depression developed secondary to his generalized anxiety disorder.  The examiner provided the following explanation:

Give (sic) his military history and civilian history most-military, from a clinical point of view, the veteran's confabulations are considered normal for the abnormal events he has experience.  In the veteran's mind, in his perception, they are real.  They are seeds sown from his time in the military, between August of 1973 and August, 1977, sprouting later when he was under undue stress.  It only takes one event to create the psychological atmosphere for the advent of the cluster of symptoms known as PTSD.  When his father recently died, he began having concerns ab out the father's (sic) of the men he had killed and their children and how they might have been affected.

Dr. J.E.M. also stated as follows:

It is more likely that not that his Generalized Anxiety Disorder is service connected and began while he was in the military.  As noted in an October 1975 service medical record, the veteran indicated that he was experiencing increasing anxiety and that he had nervous trouble.   

Finally, Dr. J.E.M. provided the following Axis I diagnoses:  Chronic PTSD, major depressive disorder, cognitive disorder, dementia, early onset, provisional, generalized anxiety disorder, and panic disorder with agoraphobia.  

There are numerous statements provided by relatives and acquaintances of the Veteran.  None of these statements are from persons who were present during the Veteran's military service.  

      Analysis

First, the evidence does not show that a psychosis manifested within one year of separation from service so the presumptive provisions for chronic diseases are not for application.  

Second, the preponderance of evidence shows that the Veteran did not engage in any covert operations during service, did not kill anyone or witness anyone killed during service, and did not have any psychiatric disease or psychiatric injury during service.  

As to the Veteran's reports of killings and covert operations, the Board finds those reports are not credible.  Most importantly, the Veteran's account of his service is not facially plausible.  There are too many unusual and dramatic events alleged for the Board to accept the Veteran's account as having any basis in fact.  For example, that he was given orders to assassinate Benjamin Netanyahu and involvement of such in training jihadists is facially implausible as is his accounts of taking part in stopping jihadists in 1976, human traffickers, and genocide.  Dr. J.E.M. recognized this in his characterization of the Veteran's account as "delusional", however, it is not simply the in-service killings that are "delusions":  The Veteran's description of his service and his stressors in service are simply not factually accurate as a whole.

To the extent that any of the medical professionals provided diagnoses based on the occurrence of those events, the Board finds their diagnoses are based on events that did not happen and thus are not probative.  This includes the evidence received from M.M.-B.  The Board also finds that her reliance on her memory alone, with no supporting treatment records, and her acceptance of the implausible events that she now clearly believes are accurate, and the problem with her statement cited above, makes her opinion expressed in the recent letter of extremely diminutive probative value.  

In this regard, it is important for the Veteran and his spouse to understand that the Veteran's honorable service to this country is not in question.  However, all indications from service department records (and, at many points, the Veteran's own prior statements) contradict the Veteran's reports of his service stressors.  For example, the most reliable reports show that the Veteran was not assigned to a unit that would have carried out any covert operations.

This leaves the October 1975 in-service report of anxiety.  Dr. J.E.M.'s opinion that this is the onset of his current psychiatric problems is of extremely little probative value because it is not supported by a rationale.  The Board finds much more probative the other medical evidence in this case which shows that the Veteran was found to be psychiatrically normal both at the time of the October 1975 report of increasing anxiety and at separation from service.  This contemporaneous medical evidence is more probative than Dr. J.E.M.'s unsupported opinion that this was the onset of his current psychiatric disorders.  This is because the in-service medical evidence is contemporaneous and was provided when the medical professional had the opportunity to observe the Veteran as opposed to the report of Dr. J.E.M. made many years after the fact, over the phone.   

More evidence showing that his current psychiatric disorders had onset years after service are the Veteran's own reports that he had no symptoms until more than ten years after service and the contexts in which he sought treatment. Those contexts were relationship problems, employment and financial problems, and the death of his father.  At points in this record the Veteran's problem (which is very real) is clearly indicated, and the reasons for the problem is also clearly revealed, supported by the Veteran's own statements at that time.      

Dr. J.E.M.'s PTSD nexus opinion is based on stressors that did not occur.  A clearly imagined stressor cannot be the basis for a grant of service connection for PTSD.

The statements from the Veteran's relatives and acquaintances are not probative of the occurrence of any event during service because they were not present during service.  

This case is not as complex as it may appear.  It appears complex because of the dramatic nature of the Veteran's reports of service.  The picture the evidence supports is that the Veteran had one instance of short duration anxiety that was not clinically significant in October 1976, had difficulties post service due to relatively common (but difficult) events, such as the death of a parent and employment problems, and sought treatment for those difficulties.  The post-service treatment records provide particularly negative evidence against the Veteran's claims.  The Veteran's own prior statement provide particularly negative evidence against the Veteran's claims.  The inconsistencies in the Veteran's statements over time are significant in this case and unlikely to be the product of mere differences in the retelling of the same story.  

In this case as generally, the fact that a witness inaccurate about one thing does not automatically invalidate all his testimony.  E.g., United States v. Reed, 297 F.3d 787, 789 (8th Cir. 2002); United States v. Urban, 404 F.3d 754, 782 (3d Cir. 2005); Janigan v. Taylor, 344 F.2d 781, 784 (1st Cir. 1965).  The maxim falsus in uno, falsus in omnibus is no longer followed, when understood as a rule that a trier of fact may or must disbelieve the entirety of a witness's testimony if he disbelieves any part of it.  Kadia v. Gonzales, 501 F.3d 817, 821 (7th Cir. 2007); Allen v. Chicago Transit Authority, 317 F.3d 696, 703 (7th Cir. 2003); Piraino v. International Orientation Resources, Inc., 137 F.3d 987, 991 n. 2 (7th Cir. 1998); Lambert v. Blackwell, 387 F.3d 210, 256 (3d Cir. 2004); United States v. Weinstein, 452 F.2d 704, 713-14 (2d Cir. 1971).  As explained in the Kadia case, "anyone who has ever tried a case or presided as a judge at a trial knows that witnesses are prone to fudge, to fumble, to misspeak, to misstate, to exaggerate.  If any such pratfall warranted disbelieving a witness's entire testimony, few trials would get all the way to judgment."  United States v. Edwards, 581 F.3d 604, 612 (7th Cir. 2009).  However, the Veteran's testimony in this case provided particularly negative evidence against this claim.

"Some of the inconsistencies that he noted are trivial-the sort of innocent mistake that a person testifying about events that had occurred years earlier would be likely to make... Human memory is selective as well as fallible, and the mistakes that witnesses make in all innocence must be distinguished from slips that, whether or not they go to the core of the witness's testimony, show that the witness is a liar or his memory completely unreliable."  Kadia v. Gonzales, 501 F.3d 817, 822 (7th Cir. 2007).  Rather, the trier of fact must consider whether, as in United States v. Connolly, 504 F.3d 206, 215-16 (1st Cir.2007), particular falsehoods in a witness's testimony so undermine his credibility as to warrant disbelieving the rest of his testimony.  United States v. Edwards, 581 F.3d 604, 612 (7th Cir. 2009).  Such a finding must, unfortunately, be made in this case.  This negative finding is not only supported by the Veteran's atypical testimony, but by his own prior statements.    

The preponderance of evidence shows that he had no in-service psychiatric injury or disease, his reports of killings and covert operations are unreliable and clearly not accurate.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir.2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory). [cited by C.J. Kasold in Wohlwend v. Shinseki, No. 08-356, 2014 WL 1931182 at *3 (May 15, 2014)].

As the preponderance of evidence is against a finding that the in-service element, and consequently, the nexus element, are not met in this case, the appeal must be denied.  There is no reasonable doubt to be resolved.  

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in January 2008.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records, medical records associated with a disability claim with the Social Security Administration, and personal statements from the Veteran, his family, and acquaintances are associated with the claims file.  

VA has not provided an examination or obtained a medical opinion in this case.  VA has no duty to do so.  In this regard, the Board specifically addresses the concerns of the JMR.   

In disability compensation claims, VA must provide an examination and/or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

There is competent evidence of a current psychiatric disability.   As discussed in the Merits section of this decision, the Veteran has been diagnosed with several psychiatric disorders.  

There is no evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies.  

First, the evidence does not establish that the Veteran had a psychosis during service or within the one year period after separation from active service.  There is no indication of any treatment within one year of separation from active service and the Veteran has reported that his symptoms began many years after service.  

Second, the Board has not overlooked the references to increasing anxiety and the nervous trouble found in the October 1975 service treatment reports of medical examination and history noted in the Merits section of this decision.  Those one-time reports are considered along with the other service treatment records.  There are no other reports in the service treatment records that could be construed as possible symptoms of a psychiatric disorder.  Even at that time, the Veteran was found to be normal psychiatrically, as shown by the report of medical examination in October 1975.  That alone is evidence against a finding of a disease, injury or event during active service, at least up to October 1975.  

Simply stated, the best evidence, the most probative evidence, the most credible evidence, but not all the evidence, supports the Board's finding on this point.  Judgement must be made on all the evidence, not selective evidence that may, or may not, support a finding to obtain an examination.  

At separation from service, nearly two years after October 1975, there is the July 1977 report that he was normal psychiatrically.  There is no notation at that time of nervousness or anxiety.  This is more evidence that there was no relevant disease, injury, or event during service.  Taking all service treatment evidence together, the Board finds that the service treatment records do not establish the requisite in-service disease, injury or event, notwithstanding the evidence that support this claim.

Next the Board considers whether post-service evidence establishes the in-service disease, injury or event.  As discussed in the Merits section of this decision, the Veteran's reports of in-service events regarding killings, to include (but not limited to) covert operations, are not credible and are outweighed by the service department evidence which documents the activities of his assignment in England and some of the Veteran's own prior statements.  The Board finds that the Veteran did not kill or witness anyone killed during service and did not take part in any of the covert operations that he has described.  Thus, post-service evidence does not establish the requisite in-service disease, injury, or event.  

As there is no evidence establishing an in-service injury, disease or event, VA has no duty to provide an examination or obtain a medical opinion.  The Board will address the remaining two elements of McClendon as the Parties were clear that the Board must provide reasons and bases with regard to each element.  

There are numerous statements by medical professionals and laypersons of an indication of an association between service and the Veteran's current psychiatric disorders.  

As a result, there is sufficient medical evidence of record to decide this case.  This includes statements by medical professionals.  While the Board understands and has reviewed this opinion evidence, as noted above, the facts, as found by the Board as factfinder, undermine their opinion evidence (this was addressed in the merits section of this decision).  The Board finds that the best medical evidence in this case is the evidence prior to the Veteran's more "expounding" statements.  Because of this, and because this evidence provides such highly probative evidence against the claim, the claim can be decided on the merits (in any event, another examination with the Veteran, in his current condition, would provide highly limited probative evidence in this case, particularly in light of the findings the Board has made regarding the Veteran's current recollection of events). 

All four elements must be met to trigger VA's duty to provide an examination or obtain a medical opinion.  As the second and fourth Mclendon element is not met, and either would provide a basis not to obtain an examination, VA does not have this duty to obtain an examination. 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

ORDER

Service connection for an acquired psychiatric disability is denied.   



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


